DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is to response to Application No. 16/771,150 filed on 06/09/2020.

  	Claims 1-9 and 19-29 are currently pending and has been examined. Claims 10-18 are cancelled. 
Claim Objections
4. 	Claims 1, 3, 8, 19, 20, 22, and 27 are objected to because of the following informality. Claims 1, 3, 8, 19, 20, 22, and 27 recite the word or pronoun “it”. Applicant is advised to remove it.  Appropriate correction is required. 

5.	Claims 3-5, 7-9, 22-24, and 26-28 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

                                                    Claim Rejections - 35 USC § 101
6.		35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
.	Claims 1, 19, 20 and all dependent claims are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The claims recite the limitation of: detecting a dealing sequence”.   
The limitation of detecting a dealing sequence, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind.  That is, nothing in the claims preclude the step from practically being performed in the mind. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the “Mental Processes” grouping of abstract ideas.  Accordingly, claims 1, 19, 20 and all dependent claims recite an abstract idea.   
This judicial exception is not integrated into a practical application.  In particular, the claims only recite one additional element – using a game desktop of a video stream to perform both obtaining and determining steps.  The game desktop in both steps is recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a game desktop or device or computer component.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea. 
In the instant case, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a game desktop or device or computer to perform both the obtaining and determining amounts to no more than mere instructions to apply the exception using a game desktop or device or computer component.  Mere instructions to apply an 
Furthermore, the claims recite the limitations of :detecting…., obtaining…, and determining…  However, it is unclear who is performing the steps recite in the claims. 

Claim Rejections - 35 USC § 102
8.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

9. 	Claims 1, 2, 6, 19-21, 25 and 29 are rejected under 35U.S.C. 102 (a)(1) AS BEING ANTICIPATED BY Gururajan Prem et al. (U.S. PG PUB 2007/0077987).
As per claim 1, 2 and 6, Gururajan discloses a method for detecting dealing sequence (see., paragraphs 0047, 0124, 0172, and 0173): a system for detecting inconsistences that occur on a game table as a result of an illegal or erroneous manipulation of playing cards comprises a card shoe for storing playing cards to be dealt on the table including a card reader for determining an identity and a dealing order of each playing card as it is being dealt on the table from the shoe; Figs 1, 2, 6, comprising:
Obtaing a video stream of a game destop (see., Paragraphs 0047, 0052, and 0053): the imaging system 32 utilizes periodic imaging to capture a video stream at a specific number of frames over a specific period of time; references 32 in Figs 1, 2, 6, amnd performing game card detection on multiple image frames included in the video stream (see., paragraphs 0074 and 0172): intelligent position analysis and tracking module 84 performs analysis of the identity and position data of cards and interprets them 
 in response to detecting a newly added game card from at least one of the multiple image frames, determining whether the newly added game card is in target state in which dealing ends (see., paragraphs 0172, 0174, 0188, 0189, and 0194); an overhead camera for capturing images of the table, a recognition module for determining an identity and a position of each card (i.e including a newly added game card) positioned on the table from the images; and a tracking module for comparing the dealing order and identity determined by the card reader with the identity and the position determined by the recognition module, and detecting the inconsistency; references 32, 80, 84 in Fig 6);  
after the newly added game card is in the target state in which dealing ends, determining game information corresponding to the newly added game card (see., paragraphs 0172-0174, and 0202): a recognition module for determining an identity and a position of each card positioned on the table from the images (i.e  game information), and a tracking module for comparing the dealing order and identity determined by the card reader with the identity and the position determined by the recognition module, and detecting the inconsistency (i.e when the newly added game card is in a target state in which dealing ends); the GT module 86 processes input relating to card identities and positions to determine game events according to a set of rules of the game being played); and
determining, based on the game information, whether a sequence of dealing the newly added game card conforms to a predetermined dealing sequence (see., paragraphs 
As per claims 19-21, 25 and 29  Gururajan discloses a method/system for detecting dealing sequence (see., paragraphs 0047, 0124, 0172, and 0173): a system for detecting inconsistences that occur on a game table as a result of an illegal or erroneous manipulation of playing cards comprises a card shoe for storing playing cards to be dealt on the table including a card reader for determining an identity and a dealing order of each playing card as it is being dealt on the table from the shoe; Figs 1, 2, 6, comprising:
Obtaing a video stream of a game destop (see., Paragraphs 0047, 0052, and 0053): the imaging system 32 utilizes periodic imaging to capture a video stream at a specific number of frames over a specific period of time; references 32 in Figs 1, 2, 6, amnd performing game card detection on multiple image frames included in the video stream (see., paragraphs 0074 and 0172): intelligent position analysis and tracking module 84 performs analysis of the identity and position data of cards and interprets them 
 in response to detecting a newly added game card from at least one of the multiple image frames, determining whether the newly added game card is in target state in which dealing ends (see., paragraphs 0172, 0174, 0188, 0189, and 0194); an overhead camera for capturing images of the table, a recognition module for determining an identity and a position of each card (i.e including a newly added game card) positioned on the table from the images; and a tracking module for comparing the dealing order and identity determined by the card reader with the identity and the position determined by the recognition module, and detecting the inconsistency; references 32, 80, 84 in Fig 6);  
after the newly added game card is in the target state in which dealing ends, determining game information corresponding to the newly added game card (see., paragraphs 0172-0174, and 0202): a recognition module for determining an identity and a position of each card positioned on the table from the images (i.e  game information), and a tracking module for comparing the dealing order and identity determined by the card reader with the identity and the position determined by the recognition module, and detecting the inconsistency (i.e when the newly added game card is in a target state in which dealing ends); the GT module 86 processes input relating to card identities and positions to determine game events according to a set of rules of the game being played); and
determining, based on the game information, whether a sequence of dealing the newly added game card conforms to a predetermined dealing sequence (see., paragraphs 
  	
Conclusion



10.	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to PIERRE E ELISCA whose telephone number is (571) 272-6706.  The Examiner can normally be reached on Monday -Thursday; 6:30AM- 7:30PM.  Hoteler.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Hu Kang can be reached on 571 270 1344.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/PIERRE E ELISCA/Primary Examiner, Art Unit 3715